Per (Jnriam:

Action by 0. Iiood, to recover a debt and foreclose two mortgages given to secure the payment of the same. It resulted in a judgment against Lucy Bain and Robert Martin for $‘2,611, and the foreclosure of the mortgages.
*737A number of 'rulings upon the pleadings and in the trial of the cause are assigned for error, which have been carefully examined, but we find that no reversible error was committed, nor does it appear that any of the questions presented require comment or discussion. The amount awarded, however, appears to be excessive, resulting, no doubt, from an error in the computation of interest upon the debt. The amount of the excess is $105.11, which would reduce the judgment from $2,611 to $2,505.89. "
The cause will be remanded to the district court, with directions to modify the judgment in this respect, and when so modified, it will stand affirmed. The costs in this court will be divided.